            CASE 0:20-mj-00681-TNL Doc. 16 Filed 11/02/20 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA
                          Case No. 20-mj-681 (TNL)

 UNITED STATES OF AMERICA,

                     Plaintiff,

       v.                                     SECOND JOINT MOTION FOR
                                              CONTINUANCE AND EXCLUSION
 SHADOR TOMMIE CORTEZ                         OF TIME
 JACKSON,


                     Defendant.

      The United States of America, by and through its attorneys, Erica H.

MacDonald, United States Attorney for the District of Minnesota, and Chelsea A.

Walcker and John Docherty, Assistant United States Attorneys, and the defendant,

Shador Tommie Cortez Jackson, by and through his counsel, Jordan Kushner, hereby

jointly move the Court for a 45-day continuance and exclusion of time under the

Speedy Trial Act to allow the parties additional time to review and analyze discovery

and discuss potential options for case resolution.

      The Speedy Trial Act requires that an information or indictment be entered

within thirty days of a defendant’s arrest. 18 U.S.C. § 3161(b). However, the Act

includes a list of certain periods of delay that are excluded in computing the

thirty-day period. See 18 U.S.C. § 3161(h). Section 3161(h)(7) excludes any period of

delay for cause.

      Here, Mr. Jackson was arrested on September 10, 2020, pursuant to a Criminal

Complaint and Arrest Warrant. (See Docket Nos. 1–2.) The parties previously filed a

joint motion for a continuance and to exclude time pursuant to § 3161. (Docket
          CASE 0:20-mj-00681-TNL Doc. 16 Filed 11/02/20 Page 2 of 2




No. 14). The Court granted that motion, excluded Speedy Trial time from October 10,

2020, through November 9, 2020. (Docket No. 15). Thus, the date by which an

information or indictment must be filed is currently November 9, 2020.

      The parties are working diligently to review discovery and negotiate a possible

resolution to this matter. However, additional time is necessary to obtain and review

documentation and finalize negotiations (a process slowed somewhat by the

restrictions on defense counsel’s ability to meet with Mr. Jackson due to the COVID-

19 pandemic). Therefore, the parties jointly request a continuance of an additional

45 days, through December 24, 2020, and an exclusion of such time from the

computation of the Speedy Trial Act, for good cause pursuant to 18 U.S.C.

§ 3161(h)(7). Mr. Jackson has discussed this matter with his undersigned counsel

and voluntarily makes this request, with full knowledge of his rights under the

Speedy Trial Act.

                                             Respectfully Submitted,

                                             ERICA H. MACDONALD
                                             United States Attorney


Date: 11/2/2020                              /s/ Chelsea A. Walcker
                                             BY: CHELSEA A. WALCKER
                                             JOHN DOCHERTY
                                             Assistant United States Attorneys



Date: 11/2/2020                              /s/Jordan S. Kushner
                                             JORDAN S. KUSHNER
                                             Counsel for Defendant




                                         2
